MEMORANDUM ***
Miguel Nava Rivas seeks reversal of his conviction of three counts: (1) conspiracy to possess marijuana with intent to distribute, 21 U.S.C. §§ 841(a)(1) and (b)(1)(B), and 846; (2) possession with intent to distribute marijuana, and aiding others to do the same, 21 U.S.C. §§ 841(a)(1) and (b)(l)(B)(vii), and 18 U.S.C. § 2; and (3) conspiracy to import marijuana, 21 U.S.C. §§ 952(a), 960(a)(1), 960(b)(2), and 963.
Rivas asserts there was insufficient evidence to sustain any of these three counts. Viewing the evidence in the light most favorable to the prosecution, a rational trier of fact could have found each element of each crime beyond a reasonable doubt. United States v. Bishop, 959 F.2d 820, 829 (9th Cir.1992). Rivas also challenges the admission of testimony by the government’s expert witness. The district court did not abuse its discretion, let alone commit plain error, United States v. Alatorre, 222 F.3d 1098, 1100 (9th Cir.2000), by admitting the expert witness testimony.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.